--------------------------------------------------------------------------------

 

EXHIBIT 10.1

OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN

AMENDMENT TO 2014 PERFORMANCE AWARD AGREEMENT

Effective September 23, 2014

 

 

This PERFORMANCE AWARD AGREEMENT AMENDMENT (the “Amendment”) is effective as of
September 23, 2014 between Otter Tail Corporation, a Minnesota corporation (the
“Corporation) and you, as an employee of the Corporation.

 

WHEREAS, the Corporation granted to you a Performance Award Agreement effective
as of April 14, 2014 (the “Agreement”), representing the right to receive a
specified number of the Corporation’s Common Shares, par value $5.00 per share
(the “Shares”), as set forth in the Performance Award Certificate attached to
the Agreement and subject to the terms and conditions set forth in the
Agreement, the Performance Award Certificate and the Otter Tail Corporation 2014
Stock Incentive Plan (the “Plan”).

 

WHEREAS, Section 3 of the Plan provides that the committee administering the
Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.

 

WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement to provide that the Shares will vest differently upon
certain events.

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement or the Plan, as applicable.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree to amend the
Agreement as follows:

 

1. Section 4 of the Agreement is hereby amended in its entirety to read as
follows:

 

“4. Forfeiture; Early Vesting. Notwithstanding the provisions of Section 3 of
this Agreement, in the event your employment is terminated during the
Performance Period, the Performance Award and your right to receive any Shares
shall be immediately and irrevocably forfeited, unless such termination is by
reason of:

(a)                disability (as determined under any long-term disability
program then maintained by the Corporation or any of its Affiliates that is
applicable to you),

(b)               retirement (as determined by the Committee), provided you are
at least 62 years old at the time of such retirement, or

(c) death.

In the event your employment is terminated during the Performance Period for one
of the reasons enumerated in clauses (a) or (c) above, then you or your estate
shall be entitled to receive a payment of the Performance Award based on, and
assuming that, the performance goal would be achieved at the Target level, as
set forth in Exhibit 1 to this Agreement. Such payment shall be made as soon as
administratively feasible following your separation from service. If payment of
Shares is made pursuant to the foregoing sentence, no further payment shall be
made pursuant to Section 3 or any other provision of this Agreement. In the
event your employment is terminated during the Performance Period due to
retirement pursuant to clause (b) above, then you or your estate shall be
entitled to receive (i) a payment of 32,200 Shares as soon as administratively
feasible following the effective date of your retirement, and (ii) a payment, if
any, based on the performance of the Company against the performance goal as set
forth in, and at the time specified in, Section 3 of this Agreement, reduced by
32,200 Shares.

 

 



3. No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect.

 

4. The terms, provisions and agreements that are contained in this Amendment
shall apply to, be binding upon and inure to the benefit of the parties and
their respective heirs, executors, administrators, legal representatives and
permitted successors and assigns, subject to the limitations on assignment
expressly set forth in the Agreement.

 

The parties have caused this Amendment to be signed and delivered as of the date
set forth above.

 

 

  OTTER TAIL CORPORATION       By: /s/ Paul Knutson     Paul Knutson     Vice
President of Human Resources           By: /s/ Edward J. McIntyre     Edward J.
McIntyre



 

                                                                                                       

 

 

 

 

2

 